Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the non-final Office Action for the serial number 16/524,658, SECURING DEVICE FOR LARGE SCALE COVER SYSTEMS, filed on 7/29/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4, “trapezoidal shape having a base portion and exactly two side walls arranged at an angle that is skew to the base portion” is indefinite because the term with “trapezoidal” requires four sides and the applicant is only claiming three sides (base and two sidewalls). 
Claim 1, line 5, “at least one opening formed within the opening portion” is indefinite because it is not clear how the opening is formed within the opening portion.  Is the applicant claiming the opening portion being a circular shape surrounding the opening? 
Claim 1, line 10, “a flat surface” is indefinite because it is not clear what is the flat surface. 

Claims 2-8, 10-11 and 13-20 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 11-12 and 16-20 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent # 5,000,405 to Rybak et al.
Rybak et al. teaches a system comprising a polymeric shell (4) including a receptacle portion (8) and opening portion (6).  The receptacle portion is being formed of as a trapezoidal shape having a base portion (26) and two side walls (22 and 24) arranged at an angle that is skew to the base portion. The shell includes at least one opening (38) formed within the opening portion and a flexible covering device (40). Wherein the opening is adapted to receive a material capable of flowing and optionally curing to form a filled receptacle portion (column 3, lines 52-54).  The filled receptacle portion forming a solid weight (concrete, column 3, lines 52-54). The receptacle portion includes at least one end wall (16).  The at least one opening is located in the at least one end wall.  The material capable of flowing cures and . 

    PNG
    media_image1.png
    853
    684
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al.
Rybak et al. taches the polymeric shell but fails to teach the polymeric shell is cut and removed from the solid weight.  Since Rybak et al.’s shell is made of plastic which has the ability of being break away from the solid structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed the polymeric shell from the solid weight to provide designer’s preference for the appearance of cement rather than the polymeric material.
	
Claims 7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al. in view of US Patent # 7,731,133 to Kochanski.
Rybak et al. teaches the polymeric shell but fails to teach the polymeric shell comprises a material that is substantially UV resistant. Kochanski teaches the UV resistant material (column 4, lines 8-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rybak et al.’s polymeric shell with UV resistant material as taught by Kochanski to “prevent comprising of material properties of components subjected to a large quantities of ultra violet rays from the sun” (column 4, lines 8-11 in Kochanski’s invention). 
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al. in view of US Patent # 9,234,732 to Cummings, III.
Rybak et al. teaches the covering device but fails to teach the covering device is a tarp. Cummings, III teaches the covering device is a tarp (column 3, lines 56-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rybak et al.’s covering device with tarp as taught by Cummings, III to place “over through-hole to prevent entrance of elements such as water or debris (column 3, lines 56-59 in Cummings, III’s invention). 

	
	 

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632